TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 30, 2014



                                      NO. 03-14-00343-CV


                              Douglas and Mary Brite, Appellants

                                                 v.

 Elite Financing Group, LLC; Merscorp Holdings, Inc.; Mortgage Electronic Registration
       Systems, Inc.; Barrett, Daffin, Frappier, Turner & Engel, LLP; Flagstar Bank;
    FSB, Robin Kennedy-Colnaghi; Tobey Latham, Kevin Paperd; Michael Vestal; and
                                Wendy Alexander, Appellees




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
       DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on February 27, 2014. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellants shall pay all costs relating to this appeal, both in this Court and the court below.